Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 11, 2018

                                     No. 04-18-00492-CV

              Eric HOYELA, Jesus Oyuela, Cynthia Arredondo, Emede Barrera,
           Jose Leon Garcia Jr., Edelmira Gomez, Jorge Solis, Jorge Alberto Barrera,
                  Jose Saenz, Alvaro Pena, Erika Madariaga, Gina Madariaga,
                 Ester Madariaga, Maria Lamar Trevino, and Monica Aguirre,
                                          Appellants

                                              v.

                                  STARR COUNTY, Texas,
                                        Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-16-514
                      The Honorable Everardo Garcia, Judge Presiding


                                       ORDER
       Appellants’ brief is due October 12, 2018. Appellants’ have filed a motion
requesting a ninety-day extension of time to file the brief. We grant the motion in part
and order appellants’ brief due November 12, 2018.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court